      Case 5:19-cv-00867-JKP-ESC Document 93 Filed 07/29/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


MARK FLYNN, WILLIAM HOWELL,                    §
WILLIAM RYAN MOORE, JIMMY                      §
GONZALES, CHRISTOPHER BAKER,                   §                SA-19-CV-00867-JKP
JOE BARRON, BILLY CALLAWAY,                    §
                                               §
                  Plaintiffs,                  §
                                               §
vs.                                            §
                                               §
SANCHEZ OIL & GAS CORPORATION,                 §
                                               §
                  Defendant.                   §

                                           ORDER

       Before the Court in the above-styled cause of action is Defendant’s Motion to Compel

Compliance with Subpoenas by Tulsa Inspection Resources and Cypress Environmental

Management-TIR [#82]. By its motion, Defendant Sanchez Oil & Gas Corporation asks the

Court to compel third parties Tulsa Inspection Resources and Cypress Environmental

Management-TIR (“the TIR entities”) to comply with subpoenas Sanchez served on the TIR

entities. The subpoenas seek the contact information for all oilfield operators who provided

services to the TIR entities and Sanchez so that Plaintiffs can effectuate notice of this FLSA

collective action in accordance with a stipulation entered between Plaintiffs and Sanchez and

approved by the Court.

       The Court held a hearing on the motion on July 27, 2020, at which counsel for Plaintiffs,

Sanchez, and the TIR entities appeared telephonically. At the close of the hearing, the Court

granted the motion in part and issued certain oral rulings, which it now memorializes with this

written Order.




                                               1
       Case 5:19-cv-00867-JKP-ESC Document 93 Filed 07/29/20 Page 2 of 4




       The TIR entities object to the subpoenas for two primary reasons. First, they argue that

Sanchez already has the information it seeks and has failed to make an evidentiary showing that

it lacks the data. Second, they argue that Sanchez seeks the contact information for the improper

purpose of colluding with Plaintiffs’ counsel in soliciting clients to have those individuals press

claims against the TIR entities, leaving Sanchez with no liability. The Court finds that neither of

these arguments is a basis for resisting the subpoena and that Sanchez is entitled to the contact

information of the workers who are entitled to notice of this lawsuit. However, the Court will

grant the motion to compel subject to a protective order that limits the disclosure of the

information to Sanchez, its counsel, and the third-party claims administrator engaged in this suit.

       A party resisting a subpoena has the burden of proof to demonstrate that compliance with

the subpoena would be unreasonable and oppressive. Wiwa v. Royal Dutch Petroleum Co., 392

F.3d 812, 818 (5th Cir. 2004). To determine whether the subpoena presents an undue burden,

this Court considers the following factors: (1) relevance of the information requested; (2) the

need of the party for the documents; (3) the breadth of the document request; (4) the time period

covered by the request; (5) the particularity with which the party describes the requested

documents; and (6) the burden imposed. Id. Additionally, when the person to whom the

document request is made is a non-party, as here, the court may also consider the expense and

inconvenience to the non-party.

       The TIR entities do not argue that compliance with the subpoena would present an undue

burden or be onerous in terms of time or expense. In fact, the TIR entities conceded at the

Court’s hearing that locating the requested information and compiling it in a format for

transmission to Sanchez would take at most one day. Nor have the TIR entities identified any

other reason that compliance with the subpoena would be unreasonable or oppressive.



                                                 2
       Case 5:19-cv-00867-JKP-ESC Document 93 Filed 07/29/20 Page 3 of 4




       Rather, the TIR entities are primarily concerned that Plaintiffs will have access to the

contact information and use it to engage in improper solicitation of possible additional plaintiffs

for future lawsuits against the TIR entities. To protect against these concerns, the TIR entities

proposed the issuance of a protective order limiting disclosure of the contact information to

Sanchez and the third-party claims administrator. The Court finds that this proposal effectively

balances the interests of the TIR entities and the other parties to this action. The contact

information will be provided directly to Sanchez, its attorneys, and the third-party administrator,

and notice will be sent to the potential class members as soon as possible. If issues arise with the

distribution of notice, Plaintiffs can seek redress in this Court.

       The TIR entities also propose further restrictions on communications between Plaintiffs’

counsel and future opt-in plaintiffs, such as prohibiting Plaintiffs’ counsel from inquiring into the

employment history of these individuals because TIR seeks to prevent Plaintiffs’ counsel from

gathering information that may assist them in initiating other FLSA lawsuits on behalf of these

individuals. The Court declines to include any such restrictions in this Order. Plaintiffs’ counsel

will obtain the contact information of future opt-in plaintiffs only if and when they choose to join

the certified class and engage Plaintiffs’ counsel for representation in this lawsuit. Plaintiffs’

counsel are, of course, expected to comply with their ethical obligations at all times, including

when they communicate with opt-in class members regarding their representation of them.

       Finally, the Court notes that Plaintiffs filed their own motion to compel immediately

before the Court’s hearing, by which they also ask the Court to compel the TIR entities’

compliance with Sanchez’s subpoenas. As the Court is granting Sanchez’s motion, it need not

separately address the arguments made by Plaintiffs in favor of that same relief. The Court will

therefore dismiss as moot Plaintiffs’ Motion to Compel the Third-Party Subpoenas [#89].



                                                   3
       Case 5:19-cv-00867-JKP-ESC Document 93 Filed 07/29/20 Page 4 of 4




       IT IS THEREFORE ORDERED that Defendant’s Motion to Compel Compliance with

Subpoenas by Tulsa Inspection Resources and Cypress Environmental Management-TIR [#82] is

GRANTED IN PART as follows:

       IT IS HEREBY ORDERED that the TIR entities shall produce materials responsive to

the subpoena served on each entity on May 18, 2020 within 14 days of the Court’s hearing, on or

before July 10, 2020.

       IT IS FURTHER ORDERED that the production be limited to Sanchez, its attorneys,

and the third-party claims administrator engaged in this action.

       IT IS FURTHER ORDERED that in all other respects the Motion [#82] is DENIED.

       IT IS FINALLY ORDERED that Plaintiffs’ Motion to Compel the Third-Party

Subpoenas [#89] is DISMISSED AS MOOT.

       SIGNED this 29th day of July, 2020.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE




                                                 4
